Mr. J. Heydeneeldt
delivered the opinion of the Court.
Mr. Oh. J. Murray concurred.
The Court erred in refusing to instruct the jury, as requested by the defendants. The contract declared upon
*233was joint, and if Warner was not a party to it, he, [233] at least, could not be *liable. Nor would' the reception of money by Warner, on account of the work done, be sufficient to fix his liability. It would be, at most, a mere circumstance, which should be left to the jury, tending to show that he may have been a party to the contract, if there was any controversy on that point.
Judgment reversed, and cause remanded.